

Exhibit 10.65
AXALTA COATING SYSTEMS LTD.
2014 INCENTIVE AWARD PLAN


PERFORMANCE SHARE UNIT AWARD AGREEMENT




ELECTRONIC ACCEPTANCE OF PERFORMANCE SHARE UNIT AWARD:


By clicking on the “ACCEPT AWARD” box on the “Award Acceptance”, you agree to be
bound by the terms and conditions of this Performance Share Unit Award Agreement
(the “Agreement”) and the Axalta Coating Systems Ltd. 2014 Incentive Award Plan
(as amended from time to time, the “Plan”). You acknowledge that you have
reviewed the provisions of this Agreement and the Plan, and have had the
opportunity to obtain advice of counsel prior to accepting the grant of
Performance Share Units pursuant to this Agreement. You hereby agree to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator (as defined in the Plan) upon any questions relating to this
Agreement and the Plan.





Axalta Coating Systems Ltd., a Bermuda exempted limited liability company (the
“Company”), pursuant to its Plan, has granted to you (“Participant”) the number
of performance share units (the “PSUs”) set forth in the “Award Summary” page
applicable to the PSUs on the Morgan Stanley online site (the “Award Summary”).
The PSUs are subject to the performance criteria and other terms and conditions
set forth in this Agreement and the Plan, which is incorporated herein by
reference.
ARTICLE I.
GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan.
1.2    Incorporation of Terms of Plan. The PSUs and the shares of Common Stock
issued to Participant hereunder (“Shares”) are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control, except with respect to the
definition of Change in Control as defined in this Agreement.
ARTICLE II.    
AWARD OF PERFORMANCE SHARE UNITS AND DIVIDEND EQUIVALENTS
2.1    Award of PSUs and Dividend Equivalents.




DC\4249214.1

--------------------------------------------------------------------------------





(a)    In consideration of Participant’s past and/or continued employment with
or service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the award date set forth in the Award Summary
(the “Grant Date”), the Company has granted to Participant the target number of
PSUs (the “Target PSUs”) upon the terms and conditions set forth in the Plan and
this Agreement, subject to adjustment as provided in Section 13.2 of the Plan.
Notwithstanding the number of Target PSUs, the number of PSUs that are eligible
to vest pursuant to this Agreement range from zero to 200% of the Target PSUs
based upon the Company’s relative TSR during the Performance Period and subject
to forfeiture, in each case, as set forth in Article II below and the terms of
the Plan. Each PSU represents the right to receive one Share or, at the option
of the Company, an amount of cash as set forth in Section 2.3(b), in either
case, at the times and subject to the conditions set forth herein. However,
unless and until the PSUs have vested, Participant will have no right to the
payment of any Shares subject thereto. Prior to the actual delivery of any
Shares, the PSUs will represent an unsecured obligation of the Company, payable
only from the general assets of the Company.
(b)    The Company hereby grants to Participant an Award of Dividend Equivalents
with respect to each PSU granted pursuant to this Agreement for all ordinary
cash dividends which are paid to all or substantially all holders of the
outstanding Shares between the Grant Date and the date when the applicable PSU
is distributed or paid to Participant or is forfeited or expires. The Dividend
Equivalents for each PSU shall be equal to the amount of cash which is paid as a
dividend on one share of Common Stock. All such Dividend Equivalents shall be
credited to Participant and paid in cash at the same time as the distribution or
payment is made of the PSU to which such Dividend Equivalent relates in
accordance with Section 2.3 below. Any Dividend Equivalents that relate to PSUs
that are forfeited shall likewise be forfeited without consideration.
2.2    Vesting of PSUs and Dividend Equivalents.
(a)    Vesting Schedule. Subject to Sections 2.2(b) and (c) below and subject to
the terms of this Agreement, the PSUs shall vest, if at all, in amounts up to
200% of the Target PSUs (the ”Maximum PSUs”) on the Determination Date or the
Change in Control Determination Date, as applicable, as follows:
(i)    If the Company achieves a TSR over the Performance Period that is below
the 30th percentile of the TSRs of the component members of the Company’s Peer
Group over the Performance Period, none of the PSUs shall vest;
(ii)    If the Company achieves a TSR over the Performance Period that is at the
30th percentile of the TSRs of the component members of the Company’s Peer Group
over the Performance Period, a number of PSUs equal to 50% (rounded up to the
nearest whole Share) of the Target PSUs shall vest;
(iii)    If the Company achieves a TSR over the Performance Period that is at
the 40th percentile of the TSRs of the component members of the Company’s Peer
Group over the Performance Period, a number of PSUs equal to 75% (rounded up to
the nearest whole Share) of the Target PSUs shall vest;


2


DC\4249214.1

--------------------------------------------------------------------------------





(iv)    If the Company achieves a TSR over the Performance Period that is at the
50th percentile of the TSRs of the component members of the Company’s Peer Group
over the Performance Period, a number of PSUs equal to 100% (rounded up to the
nearest whole Share) of the Target PSUs shall vest;
(v)    If the Company achieves a TSR over the Performance Period that is at the
70th percentile of the TSRs of the component members of the Company’s Peer Group
over the Performance Period, a number of PSUs equal to 150% (rounded up to the
nearest whole Share) of the Target PSUs shall vest; or
(vi)    If the Company achieves a TSR over the Performance Period that is at or
above the 90th percentile of the TSRs of the component members of the Company’s
Peer Group over the Performance Period, a number of PSUs equal to the Maximum
PSUs shall vest.
(vii)    To the extent that the Company achieves a TSR over the Performance
Period that is between two thresholds specified in this Section 2.2(a), the
percentage of the PSUs that vest shall be determined by the use of straight-line
interpolation (the “Interpolated Percentage”) and a number of PSUs equal to the
Interpolated Percentage (rounded up to the nearest whole PSU) of the Target PSUs
shall vest.
(b)    Effect of Termination of Service. Notwithstanding any contrary provision
of this Agreement, upon Participant’s Termination of Service for any or no
reason prior to the Determination Date or the Change in Control Determination
Date, as applicable, any and all PSUs and Dividend Equivalents shall immediately
be forfeited and Participant’s rights with respect thereto shall lapse and
expire.
(c)    Change in Control.
(i)    Notwithstanding any contrary provision of this Agreement, but subject to
clause (c)(ii) below, in the event of a Change in Control, the number of PSUs
determined to vest for the period beginning on January 1, 2016 and ending on the
Change in Control Determination Date shall vest on December 31, 2018, subject to
the Participant not incurring a Termination of Service prior to such date, in an
amount equal to (A) the Target PSUs in the event the Change in Control occurs at
any time during the six (6) month period following the Grant Date or (B) the
greater of (x) the Target PSUs and (y) the number of PSUs determined to vest
pursuant to Section 2.2(a) as of the Change in Control Determination Date in the
event the Change in Control occurs at any time following the six (6) month
anniversary of the Grant Date and prior to December 31, 2018; provided, that,
such unvested PSUs shall immediately vest and no longer represent unvested PSUs
(i) in the event of Participant’s Termination of Service by the Company without
Cause [or by Participant for Good Reason, in each case,] within two (2) years
after the Change in Control or (ii)  immediately prior to (and subject to the
consummation of) the Change in Control in the event the successor corporation
(or any of its parent entities) does not assume or substitute the unvested PSUs
for equivalent rights in connection with such Change in Control.
(ii)    As a condition to any accelerated vesting of the PSUs as set forth in
clause (c)(i) above, Participant shall, within the thirty (30) day period
following the date of Participant’s Termination of Service, execute and not
revoke a general release of all claims, including all known and unknown and


3


DC\4249214.1

--------------------------------------------------------------------------------





current and potential claims, in favor of the Company and its affiliates in
either (A) a form provided to Participant by the Company or (B) if Participant
is party to a severance or employment agreement with the Company or any of its
affiliates or is a participant in a severance policy of the Company or any of
its affiliates, the form of release of claims applicable to Participant under
such agreement or policy.
(d)    Lapse of PSUs.
(i)    In the event Participant incurs a Termination of Service, except as may
be otherwise provided by the Administrator or as set forth in a written
agreement between Participant and the Company, Participant shall immediately
forfeit any and all PSUs and Dividend Equivalents granted under this Agreement
which have not vested or do not vest on or prior to the date on which such
Termination of Service occurs, and Participant’s rights in any such PSUs and
Dividend Equivalents which are not so vested shall lapse and expire.
(ii)    Subject to Sections 2.2(b) and (c), in the event the PSUs do not vest at
the maximum level in accordance with the provisions of Section 2.2(a), such PSUs
that do not vest in accordance with the provisions of Section 2.2(a) shall be
forfeited and Participant’s rights in any such PSUs and related Dividend
Equivalents shall lapse and expire.
2.3     Distribution or Payment of PSUs.
(a)    Participant’s PSUs shall be distributed in Shares (either in book-entry
form or otherwise) or, at the option of the Company, paid in an amount of cash
as set forth in Section 2.3(b), in either case, as soon as administratively
practicable following the vesting of the applicable PSU pursuant to Section 2.2,
and, in any event, within sixty (60) days following such vesting.
Notwithstanding the foregoing, the Company may delay a distribution or payment
in settlement of PSUs if it reasonably determines that such payment or
distribution will violate federal securities laws or any other Applicable Law,
provided that such distribution or payment shall be made at the earliest date at
which the Company reasonably determines that the making of such distribution or
payment will not cause such violation, as required by Treasury Regulation
Section 1.409A-2(b)(7)(ii), and provided further that no payment or distribution
shall be delayed under this Section 2.3(a) if such delay will result in a
violation of Section 409A of the Code.
(b)    In the event that the Company elects to make payment of Participant’s
PSUs in cash, the amount of cash payable with respect to each PSU shall be equal
to the Fair Market Value of a Share on the day immediately preceding the
applicable distribution or payment date set forth in Section 2.3(a). All
distributions made in Shares shall be made by the Company in the form of whole
Shares.
2.4    Conditions to Issuance of Certificates. The Company shall not be required
to issue or deliver any certificate or certificates for any Shares prior to the
fulfillment of all of the following conditions: (A) the admission of the Shares
to listing on all stock exchanges on which such Shares are then listed, (B) the
completion of any registration or other qualification of the Shares under any
state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable,
(C) the obtaining of any approval or other clearance from any state or federal
governmental agency that the Administrator shall,


4


DC\4249214.1

--------------------------------------------------------------------------------





in its absolute discretion, determine to be necessary or advisable, and (D) the
receipt of full payment of any applicable withholding tax in accordance with
Section 2.5 by the Company or its Subsidiary with respect to which the
applicable withholding obligation arises.
2.5    Tax Withholding. Notwithstanding any other provision of this Agreement:
(a)    Participant shall be required to remit to the Company or the applicable
Subsidiary, an amount sufficient to satisfy applicable federal, state, local and
foreign taxes (including the employee portion of any FICA obligation) required
by law to be withheld with respect to any taxable event arising pursuant to this
Agreement. Participant may make such payment in one or more of the forms
specified below:
(iii)    by cash or check made payable to the Company or the Subsidiary with
respect to which the withholding obligation arises;
(iv)    with respect to any withholding taxes arising in connection with the
distribution of the PSUs, unless otherwise determined by the Administrator, by
requesting that the Company and its Subsidiaries withhold a net number of vested
Shares otherwise issuable pursuant to the PSUs having a then current Fair Market
Value not exceeding the amount necessary to satisfy the withholding obligation
of the Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;
(v)    with respect to any withholding taxes arising in connection with the
distribution of the PSUs, unless otherwise determined by the Administrator, by
tendering to the Company vested Shares having a then current Fair Market Value
not exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;
(vi)    with respect to any withholding taxes arising in connection with the
distribution of the PSUs, subject to Participant’s compliance with the Company’s
Insider Trading Policy, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to Shares then issuable to Participant pursuant to the PSUs, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company or the Subsidiary with respect to which the withholding obligation
arises in satisfaction of such withholding taxes; provided that payment of such
proceeds is then made to the Company or the applicable Subsidiary at such time
as may be required by the Administrator, but in any event not later than the
settlement of such sale; or
(vii)    in any combination of the foregoing.
(b)    With respect to any withholding taxes arising in connection with the
PSUs, in the event Participant fails to provide timely payment of all sums
required pursuant to Section 2.5(a), the Company shall have the right and
option, but not the obligation, to (i) deduct such amounts from other
compensation payable to Participant and/or (ii) treat such failure as an
election by Participant to satisfy all or any portion of Participant’s required
payment obligation pursuant to Section 2.5(a)(ii) above. The Company shall not
be


5


DC\4249214.1

--------------------------------------------------------------------------------





obligated to deliver any certificate representing Shares issuable with respect
to the PSUs to Participant or his or her legal representative unless and until
Participant or his or her legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state, local and foreign taxes
applicable with respect to the taxable income of Participant resulting from the
vesting or settlement of the PSUs or any other taxable event related to the
PSUs.
(c)    In the event any tax withholding obligation arising in connection with
the PSUs may be satisfied under Section 2.5(a)(ii), then the Company may elect
to instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf a whole number of shares from those
Shares then issuable to Participant pursuant to the PSUs as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
tax withholding obligation and to remit the proceeds of such sale to the Company
or the Subsidiary with respect to which the withholding obligation arises.
Participant’s acceptance of this Award constitutes Participant’s instruction and
authorization to the Company and such brokerage firm to complete the
transactions described in this Section 2.5(c), including the transactions
described in the previous sentence, as applicable. The Company may refuse to
issue any Shares in settlement of the PSUs to Participant until the foregoing
tax withholding obligations are satisfied, provided that no payment shall be
delayed under this Section 2.5(c) if such delay will result in a violation of
Section 409A of the Code.
(d)    Participant is ultimately liable and responsible for all taxes owed in
connection with the PSUs, regardless of any action the Company or any Subsidiary
takes with respect to any tax withholding obligations that arise in connection
with the PSUs. Neither the Company nor any Subsidiary makes any representation
or undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or payment of the PSUs or the subsequent sale of Shares.
The Company and the Subsidiaries do not commit and are under no obligation to
structure the PSUs to reduce or eliminate Participant’s tax liability.
2.6    Rights as Shareholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book-entry
form) will have been issued and recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). Except as otherwise provided
herein, after such issuance, recordation and delivery, Participant will have all
the rights of a shareholder of the Company with respect to such Shares,
including, without limitation, the right to receipt of dividends and
distributions on such Shares.
ARTICLE III.    
OTHER PROVISIONS
3.1    Administration. The Administrator shall have the exclusive power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan and this Agreement as
are consistent therewith and to interpret, amend or revoke any such rules. All
actions taken and all interpretations and determinations made by the
Administrator will be final and binding upon


6


DC\4249214.1

--------------------------------------------------------------------------------





Participant, the Company and all other interested persons. To the extent
allowable pursuant to Applicable Law, no member of the Committee or the Board
will be personally liable for any action, determination or interpretation made
with respect to the Plan or this Agreement.
3.2    PSUs Not Transferable. The PSUs may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares underlying the PSUs have been issued,
and all restrictions applicable to such Shares have lapsed. No PSUs or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
3.3    Adjustments. The Administrator may accelerate the vesting of all or a
portion of the PSUs in such circumstances as it, in its sole discretion, may
determine. Participant acknowledges that the PSUs and the Shares subject to the
PSUs are subject to adjustment, modification and termination in certain events
as provided in this Agreement and the Plan, including Section 13.2 of the Plan.
3.4    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Chief Human Resources
Officer of the Company at the Company’s principal office, and any notice to be
given to Participant shall be addressed to Participant at Participant’s last
address reflected on the Company’s records. By a notice given pursuant to this
Section 3.4, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email (if to Participant) or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.
3.5    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.6    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.7    Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
Applicable Laws, including, without limitation, the provisions of the Securities
Act and the Exchange Act, and any and all regulations and rules promulgated
thereunder by the Securities and Exchange Commission, and state securities laws
and regulations. Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the PSUs are granted, only in such a manner as to conform
to Applicable Law. To the extent permitted by Applicable Law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to
Applicable Law.


7


DC\4249214.1

--------------------------------------------------------------------------------





3.8    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the PSUs in any material way without the prior written consent
of Participant.
3.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 3.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
3.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the PSUs, the Dividend Equivalents and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by Applicable Law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
3.11    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.
3.12    Entire Agreement. The Plan and this Agreement (including any
exhibit hereto) constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.
3.13    Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or this Agreement, if at any
time the Administrator determines that this Award (or any portion thereof) may
be subject to Section 409A, the Administrator shall have the right in its sole
discretion (without any obligation to do so or to indemnify Participant or any
other person for failure to do so) to adopt such amendments to the Plan or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate for this Award either
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.


8


DC\4249214.1

--------------------------------------------------------------------------------





3.14    Agreement Severable. In the event that any provision of this Agreement
is held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
3.15    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the PSUs and Dividend
Equivalents.
3.16    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
3.17    Broker-Assisted Sales. In the event of any broker-assisted sale of
Shares in connection with the payment of withholding taxes as provided in
Section 2.5(a)(iv) or Section 2.5(c): (A) any Shares to be sold through a
broker-assisted sale will be sold on the day the tax withholding obligation
arises or as soon thereafter as practicable; (B) such Shares may be sold as part
of a block trade with other participants in the Plan in which all participants
receive an average price; (C) Participant will be responsible for all broker’s
fees and other costs of sale, and Participant agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale; (D) to the extent the proceeds of such sale exceed the applicable tax
withholding obligation, the Company agrees to pay such excess in cash to
Participant as soon as reasonably practicable; (E) Participant acknowledges that
the Company or its designee is under no obligation to arrange for such sale at
any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the applicable tax withholding obligation; and (F) in the
event the proceeds of such sale are insufficient to satisfy the applicable tax
withholding obligation, Participant agrees to pay immediately upon demand to the
Company or its Subsidiary with respect to which the withholding obligation
arises an amount in cash sufficient to satisfy any remaining portion of the
Company’s or the applicable Subsidiary’s withholding obligation.
3.18    Definitions. For purposes of this Agreement, the following definitions
shall apply:
(a)    “Average Market Value” of the Company or a member of the Peer Group, as
applicable, means, as of any day, the average closing price per share of Common
Stock (or per share of common stock of a member of the Peer Group, as
applicable) over the 20-consecutive-trading days ending with and including that
day (or, if there is no closing price on that day, the last trading day before
that day).
(b)    “Beginning Average Market Value” means the Average Market Value as of
January 1, 2016.


9


DC\4249214.1

--------------------------------------------------------------------------------





(c)    “Cause” means any of the following: (i) if Participant is a party to a
written employment or severance agreement with the Company or any of its
Subsidiaries in which the term “cause” is defined (a “Relevant Agreement”),
“Cause” as defined in the Relevant Agreement and (ii) if no Relevant Agreement
exists, (A) Participant’s failure to (x) substantially perform his or her duties
with the Company (other than any such failure resulting from Participant’s
disability) or (y) comply with, in any material respect, any of the Company’s
policies; (B) the Board’s determination that Participant failed in any material
respect to carry out or comply with any lawful and reasonable directive of the
Board; (C) Participant’s breach of a material provision of this Agreement or any
Relevant Agreement; (D) Participant’s conviction, plea of no contest, plea of
nolo contendere, or imposition of unadjudicated probation for any felony or
crime involving moral turpitude; (E) Participant’s unlawful use (including being
under the influence) or possession of illegal drugs on the Company’s (or any of
its affiliate’s) premises or while performing Participant’s duties and
responsibilities for the Company; or (F) Participant’s commission of an act of
fraud, embezzlement, misappropriation, willful misconduct, or breach of
fiduciary duty against the Company or any of its affiliates. Notwithstanding the
foregoing, in the case of clauses (A), (B) and (C) above, no Cause will have
occurred unless and until the Company has: (a) provided Participant written
notice describing the applicable facts and circumstances underlying such finding
of Cause; and (b) provided Participant with an opportunity to cure the same
within 30 days after the receipt of such notice; provided, however, that
Participant shall be provided only one cure opportunity per category of Cause
event in any rolling six (6) month period. If Participant fails to cure the same
within such 30 days, then “Cause” shall be deemed to have occurred as of the
expiration of the 30-day cure period.
(d)    “Change in Control” means and includes, notwithstanding anything to the
contrary in the Plan, each of the following: (A) a transaction or series of
transactions occurring after the Grant Date whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Exchange Act) (other than the Company, any of its Subsidiaries, an employee
benefit plan maintained by the Company or any of its Subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing 30% or more of the total
combined voting power of the Company’s securities outstanding immediately after
such transaction; (B) during any 12 month period, individuals who, at the
beginning of such period, constitute the Board together with any new members of
the Board whose election by the Board or nomination for election by the
Company’s members was approved by a vote of at least two-thirds of the members
of the Board then still in office who either were members of the Board at the
beginning of the one-year period or whose election or nomination for election
was previously so approved (other than (x) an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act,
and (y) any member of the Board whose initial assumption of office during such
12 month period in connection with a transaction described in clause (C)(x)
below that occurs with a non-affiliate third party), cease for any reason to
constitute a majority thereof; or (C) the consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) after the Grant Date of (x) a merger, consolidation,
reorganization, or business combination or (y) a sale, lease, exchange or other
transfer (in one transaction


10


DC\4249214.1

--------------------------------------------------------------------------------





or a series of transactions contemplated or arranged by any party as a single
plan) of all or substantially all of the Company’s assets or (z) the acquisition
of assets or stock of another entity, other than a transaction:
(i)    in the case of clauses (A) and (C), which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, more than seventy percent (70%) of the combined voting
power of the Successor Entity’s outstanding voting securities immediately after
the transaction, and
(ii)    in the case of clause (C), after which no person or group beneficially
owns voting securities representing 30% or more of the combined voting power of
the Successor Entity; provided, however, that no person or group shall be
treated for purposes of this clause (ii) as beneficially owning 30% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction.
(e)    “Change in Control Determination Date” means any date within thirty days
prior to the date of a Change in Control, as determined by the Administrator.
(f)    “Determination Date” means February 2, 2019, or such earlier date as
determined by the Administrator.
(g)    “Ending Average Market Value” means the Average Market Value as of
December 31, 2018; provided, that, in the event a Change in Control occurs
during the Performance Period, “Ending Average Market Value” means the Average
Market Value as of the Change in Control Determination Date.
(h)     [“Good Reason” means (i) if Participant is a party to a Relevant
Agreement in which the term “good reason” is defined, “Good Reason” as defined
in the Relevant Agreement and (ii) if no Relevant Agreement exists or “good
reason” is not defined therein, the occurrence of any of the following events or
conditions without Participant’s written consent: (A) a decrease in
Participant’s annual base salary at the rate in effect on day prior to the date
of Participant’s Termination of Service (without regard to any decrease that may
occur after the date of a Change in Control), other than a reduction of less
than 10% that is implemented in connection with a contemporaneous reduction in
annual base salaries affecting other similarly situated employees of the
Company, (B) a material decrease in Participant’s authority or areas of
responsibility as are commensurate with such Participant’s title or position, or
(C) the relocation of Participant’s primary office to a location more than 35
miles from Participant’s then-current primary office location. Participant must
provide written notice to the Company of the occurrence of any of the foregoing
events or conditions within ninety (90) days of the occurrence of such event or
the date upon which Participant reasonably became aware that such an event or
condition had occurred. The Company or any successor or affiliate shall have a
period of thirty (30) days to cure such event or condition after receipt of
written notice of such event from Participant. Any voluntary termination for
“Good Reason” following such thirty (30) day cure period must occur no later
than the date that is one (1) year following the date notice was provided


11


DC\4249214.1

--------------------------------------------------------------------------------





by Participant. Participant’s voluntary “separation from service” within the
meaning of Section 409A by reason of resignation from employment with the
Company for Good Reason shall be treated as involuntary.]
(i)    “Peer Group” shall consist of the companies listed on Schedule A hereto;
provided, however, that if a member of the Peer Group ceases to be a Publicly
Traded Company for any reason during the Performance Period or is acquired by
another Publicly Traded Company (other than a transaction the principal purpose
of which is to change the name, corporate form or jurisdiction of incorporation
or formation of the Peer Group member), the member shall be automatically
removed from and treated as never having been included in the Peer Group.
(j)    “Performance Period” means the period beginning on January 1, 2016 and
ending on December 31, 2018.
(k)    “Publicly Traded Company” means a company whose shares are regularly
quoted or traded on an active securities exchange, over-the-counter market or
inter-dealer quotation system.
(l)    “TSR” means the percentage appreciation (positive or negative) in the
Common Stock price (or common stock price of a member of the Peer Group, as
applicable) over the Performance Period, determined by dividing (i) the
difference obtained by subtracting (A) the Beginning Average Market Value, from
(B) the Ending Average Market Value plus all cash dividends for the Performance
Period, assuming same-day reinvestment into Common Stock (or common stock of the
applicable member of the Peer Group) on the applicable ex-dividend date, by (ii)
the Beginning Average Market Value. TSR shall be equitably adjusted to reflect
stock dividends, stock-splits, spin-offs, and other corporate changes having
similar effect.
* * * * *
SCHEDULE A
TO PERFORMANCE SHARE UNIT AGREEMENT


Peer Group


12


DC\4249214.1

--------------------------------------------------------------------------------





[exhibit1068201610qimage1.gif]


13


DC\4249214.1